Barnes, J.,
dissenting:
I dissent because (1) my understanding of the facts differs, in part, from the facts set forth in the majority opinion and (2) the application of the applicable law to the facts, as I understand them, requires a different conclusion from that reached by the majority.
The fundamental factual error of the majority of the Court is, as I see it, in regard to the Plat, a portion of which is filed with the majority opinion. A consideration of the full Plat, as originally prepared by Matz, Childs & Associates in April 1962 for submission for the approval of the Maryland National Capital Park & Planning Commission (Planning Commission) and the Prince George’s County Planning Board, shows clearly that it was for one parcel of land only, i.e., 21.4064 acres which appeared on the legend in the lower right-hand corner of the Plat, as “Parcel A, Milestone Apartments, Laurel, Prince George’s County, Maryland.” The Engineer’s Certificate in the upper left-hand corner of the Plat, signed by George W. Bushby, Registered Land Surveyor, is as follows:
“I hereby certify that the plan shown hereon is correct; That it is a subdivision of all the lands conveyed by Charles R. Cover, widower and unremarried; John E. Sumter, Jr. and wife Beata S. Sumter, to David Milestone, by deed dated November 28, 1961 and recorded December 7, 1961 among the Land Records of Prince George’s ' County, Maryland in Liber 2625 at Folio 161; That the total area included in this subdivision is 21.U06U acres of land; And that iron • pipes indicated thus: o, are in place as shown.
“The total area of street dedication by this plat is 11.077] | of land.” (Emphasis supplied.)
On the lower left-hand corner of the Plat is the following:
*259“MARYLAND NATIONAL CAPITAL PARK & PLANNING COMM. PRINCE GEORGES COUNTY PLANNING BOARD APPROVED: June 20,1962
(s) John A. Schribel (s) Jesse F. Nicholson Chairman—Acting Secretary—Treasurer
M.N.C.P.&P.C. RECORD FILE No. 5-62135”
There is a further notation stating:
“RECORDED: July 11, 1962
PLAT BOOK: WWW 44
PLAT NO: 59”
The “Owner’s Dedication” appearing to the left of the legend of the engineer in the lower right-hand corner of the Plat is as follows:
“I, David Milestone, owner of the property shown hereon and described in the Engineer’s Certificate hereby adopt this plan of subdivision, establish the minimum building restriction lines and dedicate the street widening to public use.
“There are no suits of actions, leases, liens or trusts on the property included in this plan of subdivision, except a certain deed of trust and the parties in interest thereto have below indicated their assent.” (Emphasis supplied.)
This “Owner’s Dedication” was signed by David Milestone, owner, and was dated March 26, 1962. The trustees under the deed of trust mentioned and the note holders signed under the heading “We hereby assent to this plan of subdivision.”
In short, none of the notations “BLOCK 256 A” and similar so-called “block and numbers” (all with the figure ‘10’ under the Block number) with the proposed broken dividing lines, the heavy black line marked “Sewer Main” and the two heavy black lines in “Block 256 B” appeared on this original subdivision plat. These notations were later placed upon a copy of this subdivi*260sion plat by the Washington Suburban Sanitary Commission, presumably for use in the present litigation. There is an affidavit of February 19, 1969, added under the Engineer’s Certificate which, after the Jurat, is as follows:
“I HEREBY CERTIFY, that on this 19th day of February, 1969, before me, Stanley B. Watson, a Notary Public for the State and County aforesaid, personally appeared William V. Ryon, Supervisor of Assessments, for the Washington Suburban Sanitary Commission, and made oath that this plat entitled ‘Milestone Apartments’, shows Block numbers and respective front foot measurements for each Block as established for this Milestone property in WSSC records maintained for front foot benefit assessment purposes.” (Emphasis supplied.)
The Washington Suburban Sanitary Commission (WSSC) has pointed to no provision of the law and none appears in the majority opinion which purports to authorize the WSSC to subdivide further or differently a single parcel of subdivision land approved for subdivision by the Maryland National Capital Park and Planning Commission and duly recorded pursuant to the Laws of Maryland, 1959, Chapter 780, Sections 70-74 (See Code of Public Laws of Prince George’s County, 1963, § 59-75 to § 59-79).
So far as the record in this case is concerned and so far as an examination of the law applicable in 1962 shows, these purported divisions into “blocks” are entirely intra-office “subdivisions” by the WSSC and have no binding or other effect upon the duly approved and recorded subdivision plat.
While the WSSC did have the statutory authority to assess “any irregular shaped lot having only one frontage” in the manner it determined “to be reasonable and fair,” 1953 Code of Public Local Laws of Prince George’s County, Section 1571 (d), there is no law or authority *261for the majority position that the WSSC can administratively determine to divide a single privately owned lot into both abutting and non-abutting parcels, as was allegedly done here. In fact, the law and logic dictate otherwise. The 1953 Code of Public Local Laws of Prince George’s County, Section 1571 (d), supra, states that “. . . all lots in these classes [subdivision or business classification] shall be assessed for their full frontage even though a water main or sewer may not extend along the full length of any boundary.” (Emphasis added.) This language clearly indicates that what the WSSC determined to be the full frontage of the Milestone tract in 1962, was in fact the benefit to the whole 21 acre parcel and not merely to a portion of that parcel. Further, Section 1572 (a) of the 1953 Code of Public Local Laws of Prince George’s County states that the WSSC “shall cause to be stamped upon the Treasurer’s books of the respective counties, annually, opposite the properties or owners listed therein which are subject to a front foot benefit charge . . . the annual front foot benefit charge levied against said properties, noting in said book the total front foot benefit charge.” Nothing is said about portions of such properties levied against. Section 1572 (c) additionally states that “all property subject to said front foot benefit charges” shall be sold in the same “manner as said properties are sold for County Taxes” upon failure to pay the assessment. The plain meaning of Section 1572 is that front foot levies are a recorded lien and encumbrance upon the whole property as listed in the county treasurer’s books.
Assuming arguendo that the words “fair and reasonable” could be construed to allow the WSSC to apportion the Milestone property for both purposes of levy and lien, and assuming this were done in the county treasurer’s books, there is still the necessity of finding that the WSSC constructed its division lines within a precise, logical, and consistent methodology. In the instant case, there appears no consistent or logical method by which the WSSC divided up the Milestone tract into parcels. *262Neither are there dividing lines drawn with any precision. In fact, the WSSC lines have no mentioned courses or distances and are obviously drawn so that they do not even enclose a definite parcel of the Tract. For example, where do “parcels” 188, 260, and 259 end and where does “old Parcel” 256 and now “new Parcel” 256 A begin? There are no westerly division lines for “parcels” 188, 260 and 259. How could the present owner of the whole tract, or a prospective purchaser of the whole or a part thereof, determine precisely what is subject to levy and encumbrance? There is nothing in the record presented to this Court which indicates public notice in regard to what the WSSC has done. Certainly, if this extraordinary power to construct boundaries affecting liens and encumbrances within single tracts of land was intended to be delegated to the WSSC, such a grant of power would, in my opinion, have to be granted subject to specific guides and standards. See Mar eh v. Baltimore County Board of Appeals, 218 Md. 351, 146 A. 2d 875 (1958) ; Albert v. Public Service Commission, 209 Md. 27, 120 A. 2d 346 (1956) ; “Administrative law in Maryland,” Reuben Oppenheimer, 2 Md. Law Rev. 185, 199 (1938). In this case no guides or standards have been shown, nor did the WSSC in its brief or at the argument present any authority purporting to give it power to independently subdivide a single tract of property for front foot benefit charges. Clearly, the burden is upon it to do this where its purported “subdivisions” of the single parcel upon its face appears to be arbitrary, unreasonable, and capricious.
It seems clear to me that, in the present case, the property owner was seeking to ascertain and to pay oM sewer and water benefit charges on the entire 21 acre tract so that the 1962 and subsequent charges would not be liens or encumbrances on the tract, the owner having stated on the subdivision plat in the “Owner’s Dedication” that there were no “liens” on the tract except the deed of trust referred to in his “Owner’s Dedication.” He did not complain about the change of classification of the 21 acre *263tract from its then lowest classification, “small acreage” to the then highest classification, “business or industrial” or the substantial increase in the amount payable.1 The receipt given by the WSSC on June 6, 1962, recites that it had received of the owner $12,873.85 “For: Redeeming effective Jan. 1, 1962, water & sewer front foot benefit charges levied against 21.3705 acres of land (Parcels 188/10, 256/10, 259/10 and 260/10), in the 10th (Laurel) Election District, Prince George’s County, assessed to David Milestone.” (Emphasis supplied.)
It will be observed that the recitation is for water and sewer front foot charges levied against the entire parcel of 21.3705 acres. The intra-office “parcels” are put in parenthesis and when their respective acreages are added together they total approximately 21.3705 acres. I disagree with the statement in the majority opinion that this receipt is “ambiguous.” It could hardly be clearer. There is no qualification whatever indicating that any water or sewer charges remain open on any of the “parcels” or upon any portion of the entire tract; indeed both water and sewer charges on the whole tract are specifically stated to be included in the receipt for the $12,-873.85 and the WSSC accepted the owner’s check for that amount and gave him the receipt to which reference has been made. In my opinion, this payment and receipt discharged the owner’s liability for1 water and sewer charges on the entire tract, released the tract from any liens or encumbrances present or future for such charges and foreclosed the WSSC from attempting to levy any benefit charge thereafter upon any portion of the tract.
The majority states in its opinion:
“Had the Commission [WSSC] in 1962 made a sewer benefit charge assessment against Mile*264stone for the front footage of block 256 on the Laurel-Bowie road on the theory that the sewer by coming to the edge of block 256 (see plat) was available for the entire block, and had Milestone then proceeded to redeem or extinguish the benefit charge thus assessed, then we would agree that the Commission would now be foreclosed from levying a benefit charge on the basis then used.”
I have already indicated that, in my opinion, the WSSC had no authority by law to make any “subdivision” of the tract into “parcels” for purposes of benefit assessments, but assuming arguendo that it did, it seems clear to me that the WSSC did indeed include “Parcel” 256 in its assessment for both water and sewer benefit charges for the very good reason that it so stated in its receipt and accepted the owner’s $12,873.85 payment on the basis of the assessment of both water and sewer charges on the entire tract. Indeed, to make it doubly clear, WSSC specifically mentioned “Parcel” 256 as one of those “parcels” included in the whole tract to make up the total acreage of 21.3705 acres. WSSC recognized in the receipt what the then applicable law (Section 1571 (d) of the 1953 Code of Public Local Laws of Prince George’s County) mandatorily required it to do.
Not only is there no ambiguity, in my opinion, in the receipt but when the purpose of obtaining an ascertainment of the total amount of both water and sewer charges on the entire tract is considered, there seems to me to be no doubt whatever that both parties—the owner and WSSC—intended to pay and collect, respectively, the entire water and sewer charges tipon the entire tract. The statutory law then in effect in regard to redemption indicates this to me.
The Laws of Maryland, 1957, Chapter 585 amended Sub-section (f) of Section 1571 of the 1953' Code of Public Local Laws of Prince George’s County to read as follows :
*265“(f) Said benefit charge shall be paid annually, beginning from the time of the levy thereof, by all properties located as above specified, for a period of years co-extensive with the period of maturity of the bonds out of the proceeds of which such construction was done; [provided, however, that any property owner may, at his option, within one year from the time said front foot benefit charge is levied, extinguish the same by the payment in cash, in one sum, of the proportion of the estimated cost of the project, considered as a part of the whole system of which the construction abutting upon his property is a part, represented by the number of front feet which he is assessed, with interest at the rate of six per centum per annum from the date of said levy, less any annual payment that may have been made thereon. The Commission, however, in estimating said cost for the purpose of extinguishment may add thereto a reasonable margin to protect itself against possible changes in the cost of construction and loss of interest. All sums received under such plan of extinguishment shall be preserved intact by said commission less the payment of the proportion of interest and sinking fund properly chargeable to the amount so received and used for future construction, and provided, further, that any property owner, whose property is classified under business or industrial, or subdivision, may, at his option, at any time during the life of said benefit charge, extinguish the same by payment in cash of an amount which, if put at interest at three and a half per cent, compounded annually, would yield an annuity equal to the annual assessment at the base rate and disregarding any allowance for excess, for the period for which said benefit charge has yet to run plus any charges *266in default,]. Said benefit charge may be extinguished or redeemed, at any time, upon the payment to the said Commission of a sum equal to the amount of said annual benefit charge multiplied by the number of years that it has yet to run, less the interest, at the rate of interest of the bonds out of the proceeds of which the construction upon which said benefit charge is based, was done, calculated annually on the amount of such annual front benefit charge; and upon the receipt of such sum, or sums, from the extinguishment or redemption of one or more front foot benefit charges, the Commission shall purchase and cancel one or more bonds out of the series of bonds issued for the purpose of the construction which was the basis of said front foot benefit charge. The Commission is hereby authorized to make up any deficiency in the purchase of a bond or pay a premium if required, out of any surplus funds available.”
If this were not the intent, what possible good would it be for a land owner to seek to redeem such charges, remove the lien and encumbrance of these charges from the land and then proceed to financing the development of the land? Then too, if the WSSC can at a later date and notwithstanding its charge and acceptance of payment for the sewer charges, seek to impose other additional charges based upon a later classification, such action may well result in a serious disturbance of covenants, warranties and the like given in good faith in connection with the financing or even the sale of the property in question. The purpose of the redemption statute was obviously designed to prevent this. In my opinion, the decision of the majority frustrates this important purpose of the redemption statute.
The calculation and assessment of the sewer charge is to apportion, as provided in the applicable statutes, the cost of the sewer improvement over the period of the *267bonds required to be issued to install the improvement, in order that those property owners who benefit from the improvement will pay for the improvement, rather than the general taxpayers of the municipality in which the improvement is made. When this is calculated and apportioned, there cannot thereafter be an additional assessment for the “benefit” which has been wholly apportioned as required by law. See Washington Suburban Sanitary Commission v. Scrivener, 153 Md. 68, 74-77, 137 A. 492, 495-496 (1927).2 In Manor Real Estate Company v. The Jos. M. Zamoiski Co., 251 Md. 120, 246 A. 2d 240 (1968), in which we held that a benefit charge of the WSSC was an encumbrance upon the parcel of land sold for the entire period of the benefit charge, Judge McWilliams aptly stated for the Court:
“That the benefit charge of WSSC is an encumbrance upon property served by its facilities seems to us to be a proposition which requires by way of proof nothing more than serious reflection upon the purpose for which WSSC was established, how it goes about accomplishing that purpose and the statutes authorizing and directing it to do what it does. Stated sim*268ply the business of WSSC is to construct (or acquire) water mains and sewers which the Legislature has ‘declared to be a benefit to all property abutting the same.’ The funds required for the construction (or acquisition) are provided by the sale of bonds. To raise the money to retire the bonds WSSC ‘is empowered and directed to fix and levy a benefit charge upon all abutting property.’ (Emphasis added.) The benefit charge is to ‘be paid annually, beginning from the time of the levy thereof, by all properties * * *, for a period of years coextensive with the period of maturity of the bonds out of the proceeds of which such construction [or acquisition] was done.’ (Emphasis added.)
“A significant feature of the benefit charge, as earlier noted, is that it ‘may be extinguished or redeemed, at any time’ and upon such redemption or extinguishment WSSC is required to use the amount paid to ‘purchase and cancel one or more’ of the bonds. Also having significance is the requirement that ‘the benefit charge shall be paid and extinguished,’ in full, whenever property subject to it is acquired for public use by ‘the State, county or any municipal corporation, commission, board, or * * * [other agency].’
“Manor insists that the benefit charge is in reality a tax. As earlier noted, it points to the statute requiring that, for purposes of collection, the benefit charge shall be treated as County Taxes. But there are important differences between real estate taxes and WSSC benefit charges. Taxes are levied annually; the benefit charge is levied but once. Taxes change as to amount depending on changes in the tax rate and fluctuations in the assessed value of the property; the annual instalments of the benefit charge remain constant. Taxes continue indefinitely; the annual instalments of the benefit *269charge cease when the bonds are retired. Taxes cannot be ‘redeemed or extinguished’ by the payment of a determinable amount; the benefit charge can be so redeemed or extinguished. Taxes, except special taxes, become a part of the county’s general fund; the benefit charge can be used only to amortize and service the bond issue. And however unlikely it may seem to us now, it is possible that new sources of revenue may, at some future time, result in the elimination of the tax on real estate; the benefit charge must continue inexorably to its predetermined expiration.”
(251 Md. at 130-131, 246 A. 2d at 245-46.) (Additional emphasis added.)
In other words, the “benefit” is fixed by the cost of the improvement thus assessed. What the WSSC is attempting to do in this case is, in effect, to impose a sewer maintenance or use tax in the guise of a "“benefit assessment” and, in my opinion, it has no power to do this.
Not only has the WSSC been given no power to “subdivide” a parcel of land in a single ownership approved as a single parcel on a plat approved by the Planning Commission and duly recorded, so as to make a part of the land “abutting” and other parts “non-abutting,” but the attempted exercise of such nonexistent power could gravely impair the security of the bonds issued by the WSSC to finance the installation. As already observed, the ivhole cost of the installation is to be apportioned upon all land which abuts upon the sewer line and it is contemplated that this cost be amortized over the life of the bonds and the collection of the front foot charges used to liquidate the bonds. See Section 1577 of the 1953 Code of Public Local Laws of Prince George’s County and Manor Real Estate Company v. The Jos. M. Zamoiski Co., supra, and Morris v. Ehlers, 211 Md. 23, 124 A. 2d 776 (1956). To permit the WSSC to remove portions of a tract from lien or encumbrance, by intra-office sub*270division not imposing the benefit charge upon all of the land in a single abutting tract, would appear to deprive bidders of the maximum security for the payment of their bonds.
Then too, there is no suggestion in the record in this case that the WSSC, in notifying the County Treasurer of a benefit assessment pursuant to Section 1572 (a) of the 1953 Prince George’s County Code and Section 83-72 of the 1963 Prince George’s County Code, did not carry out the statutory mandate that the WSSC “shall cause to be stamped upon the Treasurer’s Books. . .annually, opposite the properties or owners listed therein which are subject to a front foot benefit charge. . .the annual front foot benefit charge levied against said properties, noting in said book the total front foot benefit charge.” (Emphasis supplied.) It may be implied from the record and from the subdivision plat for the 21 acre tract that the Milestone property was assessed by Prince George’s County for taxes as a single parcel and listed in the name of the owner as a single parcel. The notice of the front foot benefit charge was necessarily stamped on the Treasurer’s Books as applicable to the entire 21 acre tract, and if there were a default in the payment of a benefit charge so that a sale of the property upon which the lien or encumbrance attached were necessary, the entire 21 acre tract would be subject to sale by the Treasurer. Certainly the Treasurer would not look merely to some portion of the tract, without a metes and bounds description and indicated as unenclosed “parcels” in the records of WSSC, for satisfaction.
In summary, it is the whole 21 acre tract to which the lien or encumbrance attaches and it was to remove that lien or encumbrance upon the entire 21 acre tract that the owner sought to and did redeem all of the benefit charges.
The WSSC also has no power, in my opinion, to attempt to apply retroactively the provisions of the 1963 legislation in regard to multi-unit classes created by that *271legislation but not in effect in 1962 when the assessment was made and the redemption occurred. The Courts have frequently held that statutes are presumed to be intended to operate prospectively and this presumption is found to be rebutted only if there are clear expressions in the statute to indicate the contrary. Bell v. State, 236 Md. 356, 204 A. 2d 54 (1964) and cases cited therein.
There is nothing in the 1963 legislation indicating an intended retroactive application. Indeed, Sec. 71-19, already quoted, requires that the assessment for each class of property shall be based upon “the approximate cost of such construction as an integral part of the whole system,” indicating to me that that legislation was not intended to apply to the cost of construction which had previously been apportioned and assessed. No legislative intent is manifested to collect more than once for the same project; the contrary is indicated. I would have grave doubts that any attempt at collection of benefits over and above the cost of the improvement as an integral part of the whole system would be constitutional in the light of Section 15 of the Declaration of Rights of the Constitution of Maryland. See Leser v. Wagner, 120 Md. 671, 87 A. 1040 (1913) aff'd 239 U. S. 207, 36 S. Ct. 66, 60 L. Ed. 230.
I am of the opinion that the property owners had a right to connect with the sewer line at the point where the tract abuts the Laurel-Bowie road as they were owners of the abutting property. The provisions of Section 83-71 (g) of the 1963 Code of Public Local Laws of Prince George’s County, in regard to charges for a connection with a sewer by a property owner whose property does not abut on the sewer, have no application, in my opinion, in the present case. The property in this case is “abutting property,” as already mentioned. I would reverse.

. It was necessary for the WSSC to change the classification of the 21 acre tract from “small acreage” to “business or industrial” in order to permit the prepayment or redemption of the unpaid balance. Morris v. Ehlers, 211 Md. 23, 28, 124 A. 2d 776, 779 (1956). See § 1571 (f) of the 1953 Prince George’s County Code. See District Title Ins. Co. v. U. S., 169 F. 2d 308 (D.C. Cir. 1948).


. The General Assembly, by the Act oí 1927, Chapter 506, itself determined that the charge made by WSSC in 1925, declared invalid by this Court in the Scrivener case, was reasonable and that prior benefit charges were a lien upon the properties involved. This Act of 1927 was sustained as constitutional by a majority of this Court, two Judges (Parke and Offutt, JJ.) dissenting in Washington Suburban Sanitary Commission v. Noel, 155 Md. 427, 142 A. 634 (1928), but it should be noted that the unanimous determination by the Court in the Scrivener case was not impaired or overruled in the Noel case. The Noel case is cited in the majority opinion as indicating that subsequent assessments of benefit charges may be permitted, but the Noel case does not hold that this can be done by the WSSC, and indeed it is clear from the applicable statute, that the WSSC is not empowered to do this. See § 1571 (b) of the 1953 Prince George’s County Code which provides:
“The front foot benefit herein levied shall not be increased nor shall any additional front foot benefit charge be levied against the property upon which there had been levied a front foot benefit charge as of December 31, 1926.”